Motion by petitioner, insofar as he seeks to add this proceeding to the calendar, granted; proceeding ordered on the calendar for the October Term, beginning October 1, 1962. The record and petitioner’s brief shall be served and filed on or before July 23, 1962. Motion by petitioner to continue, pending this proceeding, the stay heretofore ordered by the Special Term, granted on condition that petitioner perfect the proceeding and be ready to argue or submit it at the said October Term. Beldock, P. J., Ughetta, Kleinfeld, Christ and Hill, JJ., concur.